

116 HR 5167 IH: To provide additional emergency support for older foster youth under the John H. Chafee Foster Care Program for Successful Transition to Adulthood, and extend through fiscal year 2022 certain flexibilities provided for the program by division X of the Consolidated Appropriations Act, 2021, and for other purposes.
U.S. House of Representatives
2021-09-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5167IN THE HOUSE OF REPRESENTATIVESSeptember 3, 2021Mr. Langevin (for himself, Mr. Mullin, Ms. Bass, Mr. Bacon, and Mrs. Lawrence) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo provide additional emergency support for older foster youth under the John H. Chafee Foster Care Program for Successful Transition to Adulthood, and extend through fiscal year 2022 certain flexibilities provided for the program by division X of the Consolidated Appropriations Act, 2021, and for other purposes.1.Additional emergency support for older foster youth; extension of period during which programmatic flexibilities are in effectDivision X of the Consolidated Appropriations Act, 2021 (Public Law 116–260) is amended—(1)in section 3—(A)in subsection (a)—(i)in paragraph (1)—(I)by striking $400,000,000 and inserting $800,000,000; and(II)by inserting to remain available through fiscal year 2022, after fiscal year 2021,; and(ii)in paragraph (2), by striking $50,000,000 and inserting $100,000,000;(B)in subsection (b), by striking and 2021 and inserting through 2022; and(C)in each of subsections (c) and (d), by striking COVID-19 public health emergency period and inserting period beginning on April 1, 2020 and ending with September 30, 2022; and(2)in section 4—(A)in each of subsections (a), (d)(2)(A), (d)(2)(D), and (e), by striking 2021 and inserting 2022;(B)in subsection (b)(4), by striking fiscal year 2020 or fiscal year 2021 and inserting any of fiscal years 2020 through 2022; and(C)in subsection (d)(2)(D), by striking COVID-19 public health emergency period and inserting period beginning on April 1, 2020 and ending with September 30, 2022.2.No effect of financial assistance under the Chafee program on other Federal or federally supported assistance(a)In generalSection 477(d) of the Social Security Act (42 U.S.C. 677(d)) is amended by adding at the end the following:(6)No effect on other Federal or federally supported assistanceThe amount of any direct financial assistance provided under this section shall be disregarded in determining eligibility for, or the amount of assistance to be provided under, any other Federal or Federally supported assistance..(b)Effective dateThe amendment made by subsection (a) shall be applied and administered as if enacted on December 27, 2020.